ON PETITION FOR REHEARING
Before EDMONDSON, Circuit Judge, RONEY * and GIBSON **, Senior Circuit Judges.
PER CURIAM:
The following sentence is withdrawn from our opinion in this case:
For instance, the ICC could not approve the transfer of intrastate routes in Alabama if the only other aspects of the transaction involved interstate routes between Oregon and California.
North Alabama Exp., Inc. v. I.C.C., 971 F.2d 661, 665 (11th Cir.1992). Otherwise, the petitions for rehearing filed by respondent Interstate Commerce Commission and intervening respondent Ayeritt Express, Inc. are denied.